966 F.2d 701
296 U.S.App.D.C. 181
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald Gene HENTHORN, Appellant,v.John C. LAWN, Director of the Drug Enforcement Administration, et al.
No. 91-5175.
United States Court of Appeals, District of Columbia Circuit.
May 21, 1992.Rehearing and Rehearing En BancDenied June 29, 1992.

Before WALD, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the notice of appeal which is construed as a petition for a writ of mandamus;  the motion for summary affirmance and the opposition thereto, it is


2
ORDERED that the petition for a writ of mandamus be denied.   Mandamus is an extraordinary remedy to be granted only where essential to the interests of justice.   Starnes v. McGuire, 512 F.2d 918, 929 (D.C.Cir.1974) (en banc ).  "The writ will issue to block a transfer only if the court concludes, upon review of the entire record, that the district court grossly abused its discretion."   In re Tripati, 836 F.2d 1406, 1407 (D.C.Cir.1988).   Because the property at issue was confiscated in Texas, the witnesses and most of the defendants are in Texas, and the District Court for the Southern District of Texas can assert personal jurisdiction over the federal defendants, the district court did not abuse its discretion in transferring petitioner's action to the Southern District of Texas.   It is


3
FURTHER ORDERED that the motion for summary affirmance be dismissed as moot.